Exhibit 10.10

 

AMENDED AND RESTATED

EMPLOYMENT AND NON-COMPETITION AGREEMENT

 

THIS AGREEMENT, dated and effective this 31st day of December 2008, between SCBT
Financial Corporation, which was formerly known as First National Corporation, a
bank holding company organized and existing under the laws of the State of South
Carolina (the “Company”), and Dane Murray (the “Employee”).

 

WHEREAS, the Company and Employee formerly entered into an Agreement entitled
Employment and Non-Competition Agreement dated September 1, 2006,

 

WHEREAS, Company and Employee wish to terminate the Employment and
Non-Competition Agreement dated September 1, 2006 and enter into this Amended
and Restated Employment and Non-Competition Agreement under the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of mutual covenants contained herein, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties do mutually agree as follows:

 

1.             Employment. The Company agrees to employ Employee, and Employee
agrees to serve the Company, upon the terms and conditions set forth in this
Agreement.

 

2.             Term. The term of this employment hereunder shall commence
immediately upon the date hereof and shall continue for a period of three year
unless terminated earlier as provided herein (the “Term”); provided, however,
that on each anniversary date of this Agreement, the Term shall be extended for
one year (so that on each anniversary date the Term will be three years) unless
at least sixty (60) days prior to any such anniversary date either party gives
to the other notice in writing of non-renewal.  If one of the parties provides
notice in accordance with this Section 2 but the parties do not enter into a new
Agreement prior to the expiration of the Term, the Employee’s employment shall
become one of at-will.

 

3.             Position and Responsibilities. During the period of employment
hereunder, Employee shall serve as Senior Executive Vice President of SCBT,
N.A., a wholly-owned subsidiary of the Company (the “Bank”), or in such other
office and authority as may be designated by the Board of Directors of the
Company and SCBT, N.A.  Employee shall have the duties, responsibilities,
rights, power and authority that may be from time to time delegated or assigned
to him by the Board of Directors of the Company and the Bank.

 

4.             Duties. During the period of employment hereunder, Employee shall
devote all of his business time, attention, skills and efforts to the business
of the Company and the faithful performance of his duties and responsibilities
hereunder.  Employee shall be loyal to the Company and shall refrain from
rendering any business services to any person or entity other than the Company
and its affiliates without the prior written consent of the Company.  Employee

 

THIS AGREEMENT IS SUBJECT TO BINDING

ARBITRATION PURSUANT TO S. C. CODE §15-48-10 ET SEQ.,

AS AMENDED FROM TIME TO TIME

 

--------------------------------------------------------------------------------


 

may, and is encouraged to participate in such civic, charitable, and community
activities that do not substantially interfere with the performance of his
duties under this Agreement.  Employee shall be permitted to make private
investments so long as these investments do not materially and adversely affect
his employment hereunder.

 

5.             Compensation and Benefits. For all services rendered by Employee
to the Company hereunder, the Company shall compensate Employee as follows:

 

(a)           Base Salary.  During the period of employment hereunder, the
Company shall pay Employee an annual salary (as increased by the Company from
time to time in its sole discretion, “Base Salary”), which currently is
$190,740.00 per year, subject to applicable federal and state income and social
security tax withholding requirements.  The Base Salary shall be payable in
accordance with the Company’s customary payroll practices.

 

(b)           Reimbursement of Expenses.  The Company shall pay or reimburse
Employee for all reasonable travel and other business related expenses incurred
by him in performing his duties under this Agreement.  Such expenses shall be
appropriately documented and submitted to the Company in accordance with the
Company’s policies and procedures as established from time to time.   In no
event, however, shall reimbursement of expenses be paid later than the end of
the year following the year in which the expense was incurred.

 

(c)           Vacation and Sick Leave.  Employee shall be provided with vacation
and sick leave in accordance with the Company’s policies and procedures for
senior executives as established from time to time.

 

(d)           Employee Benefit Plans.  During the period of employment
hereunder, Employee shall be entitled to participate in the employee benefit
plans of the Company or its successors or assigns, as presently in effect or as
they may be modified or added to from time to time, to the extent such benefit
plans are provided to other similarly situated employees.

 

(e)           Incentive Bonus Plans.  During the period of employment hereunder,
Employee shall be entitled to participate in the Company’s incentive-based bonus
plans, applicable to his employment position, in accordance with both the terms
and conditions of such plans and the Company’s policies and procedures as
established and amended from time to time.

 

(f)            Other Fringe Benefits.  During the period of employment
hereunder, the Company shall (i) provide Employee with the use of an automobile,
(ii) reimburse Employee for the expense of his attendance at such meetings and
conventions the Company requires him to attend, and (iii) pay on behalf of
Employee dues required to maintain membership during his employment in a country
club in Columbia, South Carolina to be determined by Company and Employee.   Any
and all reimbursements payable to the Employee for attending meetings and
conventions which Employee is required by the Company to attend shall be paid no
later than the end of the year following the year in which the expense was
incurred.

 

(g)           Total Compensation.  As used herein, the term Total Compensation
shall refer to the aggregate total of: (i) the Employee’s Base Salary at the
time the Employee’s

 

2

--------------------------------------------------------------------------------


 

employment terminates, (ii) the greater of the Employee’s annual bonus for the
fiscal year immediately preceding the fiscal year in which Employee’s employment
terminates or the average of the annual bonus for the prior five fiscal years
preceding termination, and (iii) the amount the Company contributes towards
Employee’s health and dental insurance on a monthly basis as of the time the
Employee’s employment terminates.

 

6.                                       Termination of Employment.

 

(a)           Termination Upon Death, Disability or For Cause.  The Company
shall have the right to terminate Employee’s employment hereunder upon the death
or Disability (as defined below) of Employee or for Cause (as defined below). 
If Employee’s employment is terminated due to death, Disability or for Cause,
the Company shall have no further obligation to Employee under this Agreement. 
Termination for Disability or for Cause shall be effective immediately or upon
such notice to Employee of such termination as may be determined by the Board of
Directors.  For the purpose of this Agreement:

 

(i)            “Disability” means “disability” (as such term is defined under
the Company’s disability insurance policy maintained for Bank executives from
time to time) suffered by Employee for a continuous period of at least three
months or any impairment of mind or body that is likely to result in a
“disability” of Employee for more than six months during any twelve-month
period.

 

(ii)           “Cause” means: (A) the repeated failure of Employee to perform
his responsibilities and duties hereunder; (B) the commission of an act by
Employee constituting dishonesty or fraud against the Company or the Bank;
(C) being charged with a felony; (D) habitual absenteeism; (E) Employee is
determined to have been on the job while under the influence of alcohol,
unauthorized or illegal drugs, prescription drugs that have not been prescribed
for the Employee, or other substances that have the potential to impair the
Employee’s judgment or performance; (F) the commission of an act by Employee
involving gross negligence or moral turpitude that brings the Company or any of
its affiliates into public disrepute or disgrace or causes material harm to the
customer relations, operations or business prospects of the Company or its
affiliates; (G) bringing firearms or weapons into the workplace; (H) the
Employee’s failure to comply with policies, standards, and regulations of
Company; (I) the Employee’s engagement in conduct which is in material
contravention of any federal, state or local law or ordinance other than a minor
offense which does not reflect or impact upon the Employer or Bank; (J) the
Employee’s engagement in conduct which is unbecoming to or inconsistent with the
duties and responsibilities of a member of management of the Employer; or
(K) the Employee engaging in sexual or other form of illegal harassment.

 

In the event of termination of Employee’s employment for death, Disability or
Cause under this Section 6(a), Employee shall be entitled only to the Base
Salary earned through the date of termination.  In the case of the Employee’s
death such payment shall be made to Employee’s estate unless the Employee has
directed otherwise in a writing directed to the Company prior to his death.

 

3

--------------------------------------------------------------------------------


 

(b)           Termination Without Cause.  The Company shall have the right to
terminate Employee’s employment at any time and for any reason subject to the
provisions of this Section 6(b).  In the event that the Company shall terminate
Employee’s employment for any reason other than as provided in Section 6(a), the
Company shall as its sole obligation hereunder pay to Employee the Base Salary,
subject to applicable federal and state income and social security tax
withholding requirements and in accordance with the Company’s customary payroll
practices, for the six month period immediately following termination.  To the
extent that any amount payable during this six month period following
termination exceeds the lesser of (1) two times the employee’s annual rate of
compensation for the taxable year before the taxable year in which the
termination occurs, or (2) two times the then current compensation limit set for
tax-qualified retirement plans under Internal Revenue Code Section 401(a)(17),
such excess amount shall not be paid to Employee before the date that is six
months after the date of termination of the Employee (or, if earlier than the
end of the six month period, the date of death of the Employee).  In addition,
for a period of six months, the Company shall contribute towards Employee’s
COBRA premium, i.e., pay the same monthly amount for family coverage as it would
if he were an active employee, if Employee is covered under Company or Bank’s
health welfare benefit plan prior to the cessation of his employment and elects
to maintain coverage through COBRA.  Employee shall be responsible for the
remaining portion of the monthly COBRA premium during this period.  If Employee
fails to make his portion of the COBRA payment before the 10th of the month for
which coverage is sought (i.e. January 10th for January coverage), Company’s
obligation under this Section 6(b) to pay toward Employee’s monthly COBRA
premium shall cease.  If Employee elects to extend coverage under Company or
Bank’s health welfare benefit plan after six months, Employee will be
responsible for the payment of the entire applicable COBRA premium.  If Employee
becomes eligible to enroll in another employer-sponsored health welfare benefit
plan prior to end of the six months, Company’s obligation under this
Section 6(b) to pay toward Employee’s monthly COBRA premium shall cease.  The
Company’s obligations to make certain payments to or on behalf of the Employee
under this Section 6(b) is expressly conditioned upon the Employee executing and
returning to Company a settlement agreement that will include a full waiver and
release of all claims, including potential claims known or unknown, against
Company, Bank, their officers, directors, agents, employees, etc.

 

(c)           Termination by Employee.  Employee shall have the right at any
time voluntarily to terminate his employment, upon 30 days written notice, in
which event Employee shall be entitled only to the Base Salary through the date
of termination.

 

7.                                       Change of Control.

 

(a)           If

 

(i)  a Change of Control (as defined below) occurs during the Term of this
Agreement or any extension thereof; and

 

(ii)           (A) Employee’s employment is terminated in anticipation of a
Change in Control, or (B) Employee is employed by the Company or an affiliate
thereof

 

4

--------------------------------------------------------------------------------


 

at the time such Change of Control occurs, and at anytime within one year after
the Change in Control occurs

 

(1)           the Employee is given notice of non-renewal of this Agreement
pursuant to Section 2 hereof, or his employment is terminated by the Company or
an affiliate or successor thereof for any reason other than for death,
Disability or Cause, or

 

(2)           Employee voluntarily terminates his employment during the Window
Period, as hereinafter defined, for any reason other than death or Disability,
or Employee terminates his employment for Good Reason, as hereinafter defined,

 

the Company (or its successors) shall pay to Employee, or his beneficiary in the
event of his subsequent death, subject to applicable federal and state income,
social security and other employment tax withholding, an amount (the “Change in
Control Payments”) equal to one times the Employee’s Total Compensation.

 

(b)           The Change of Control Payment is in lieu of and not in addition to
any payments provided for under Section 6 of this Agreement.  Such amount shall
be paid in equal monthly installments over the twelve-month period following
termination, or at the option of Employee, shall be paid in a lump sum at the
time of termination without any reduction for commutation to present value. To
the extent that any amount payable immediately upon the cessation of employment
exceeds the lesser of (1) two times the employee’s annual rate of compensation
for the taxable year before the taxable year in which the termination occurs,
or (2) two times the then current compensation limit set for tax-qualified
retirement plans under Internal Revenue Code Section 401(a)(17), such excess
amount shall not be paid to Employee before the date that is six months after
the date of termination of the Employee (or, if earlier than the end of the six
month period, the date of death of the Employee).  The Company or its
successor’s obligations to make certain payments to or on behalf of the Employee
under this Section 7 is expressly conditioned upon the Employee executing and
returning to Company or its successor a settlement agreement that will include a
full waiver and release of all claims, including potential claims known or
unknown, against Company, Bank, successors, assigns, their officers, directors,
agents, employees, etc.

 

(c)           Notwithstanding anything in this Agreement to the contrary, if a
Change of Control occurs after the date of this Agreement, and if Employee is
entitled under any agreement or arrangement to receive compensation that would
constitute a parachute payment (including, without limitation, the vesting of
any rights) within the meaning of Code §280G (the “Parachute Payments”), the
Change of Control Payment shall be reduced to the extent necessary to cause the
aggregate present value of all payments in the nature of compensation to
Employee that are contingent on a change in the ownership or effective control
of the Company or in the ownership of a substantial portion of the assets of the
Company, not to exceed 2.99 times the Base Amount, all within the meaning of
Code §280G.

 

(d)           For purposes of this Section, “Window Period” shall mean the
thirty-day

 

5

--------------------------------------------------------------------------------


 

period immediately following elapse of six months after the occurrence of any
Change of Control (as defined below).

 

(e)           For purposes of this Section, “Good Reason” shall mean, without
Employee’s express written consent the occurrence of any of the following
circumstances unless such circumstances are fully corrected within thirty days
after Employee notifies the company in writing of the existence of such
circumstances as hereinafter provided:

 

(i)            a material diminution in the employee’s authority, duties, or
responsibilities other than those contemplated by Section 3 hereof or materially
inconsistent with the position with the Company that Employee held immediately
prior to the assignment of such duties or responsibilities or the condition of
Employee’s employment from those contemplated in Section 3 hereof;

 

(ii)           a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Employee is required to report;

 

(iii)          a material diminution in the budget (if any) over which the
Employee retains authority;

 

(iv)          a reduction by the Company in Employee’s total compensation as in
effect on the date hereof or as it may be increased from time to time, except
for across-the-board salary reductions similarly affecting all management
personnel of the Company;

 

(v)           the relocation of the Company’s headquarters to a location more
than fifty miles from its current location in Columbia, South Carolina, or the
Company’s requiring Employee to be based anywhere other than the Company’s
offices at such location, except for required travel on Company business;

 

(vi)          the failure by the Company to pay Employee any portion of
Employee’s compensation within the time guidelines established pursuant to
standard Company policies, or any other material breach by the Company of any
other material provision of this Agreement; or

 

(vii)         any other action or inaction that constitutes a material breach of
the terms of the Employee’s employment agreement.

 

Employee shall notify the Company in writing that he believes that one or more
of the circumstances described above exists, and of his intention to terminate
this Agreement for Good Reason as a result thereof, within ninety days of the
time that he gains knowledge of such circumstances.  Employee shall not deliver
a notice of termination of this Agreement until thirty days after he delivers
the notice described in the preceding sentence, and the Employee may do so only
if the circumstances described in such notice have not been corrected in all
material respects by the Company.

 

6

--------------------------------------------------------------------------------


 

(f)            For purposes of this Agreement, “Change of Control” means the
occurrence of one of the following:

 

(i) A change in ownership of the Company occurs on the date that any one person,
or more than one person acting as a group (as determined in Paragraph
(i)(5)(v)(B) of Treasury Regulation Section 1.409A-3), acquires ownership of
more than 50% of the total fair market value or total voting power of the
Company or Bank other than (A) with respect to the Bank, the Company (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (C) employee or a group of persons including Employee, and (D) an
underwriter or group of underwriters owning shares of common voting stock in
connection with a bona fide public offering of such shares and the sale of such
shares to the public;

 

(ii) A change in the effective control of the Company occurs on the date that
(a) a person, or more than one person acting as a group (as determined in
Paragraph (i)(5)(v)(B) of Treasury Regulation Section 1.409A-3), acquires
ownership (or having acquired during the 12-month period ending on the date of
his most recent acquisition) of 30% or more of the total voting power of the
stock of the Company or Bank, or (b) a majority of the members of the Company’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s board of directors prior to the date of appointment or election,
provided that the Company is a corporation for which there is no majority
shareholder.

 

(iii) A change in the ownership of a substantial portion of the Company’s assets
occurs on the date that any one person, or more than one person acting as a
group (as determined in Paragraph (i)(5)(v)(B) of Treasury Regulation
Section 1.409A-3), acquires (or having acquired during the 12-month period
ending on the date of his most recent acquisition) assets from the Company that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition.  For purposes of this provision, gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

 

This definition of Change in Control is intended to fully comply with the
definition of a change in control event as set forth in Treasury Regulation
Section 1.409A-3(i)(5).

 

8.             Confidential Information.  Employee acknowledges that during, and
as a result of, Employee’s employment with the Company and the Bank, Employee
will acquire, be exposed to and have access to, material, data and information
of the Company and its affiliates and/or its customers or clients that is
confidential or proprietary.

 

(a)           Use and Maintenance of Confidential Information.  At all time,
both during and after the period of employment hereunder, Employee shall keep
and retain in confidence and shall not disclose, except as required in the
course of Employee’s employment

 

7

--------------------------------------------------------------------------------


 

with the Company and the Bank, to any person or entity, or use for his own
purposes, any of this proprietary or confidential information.  For purposes of
this Section 8, such information shall include, but shall not be limited to: 
(i) the Company’s or Bank’s standard operating procedures, processes, know-how
and technical and product information, any of which is of value to the Company
or the Bank and not generally known by the Company’s or Bank’s competitors or
the public; (ii) all confidential information obtained by the Company or the
Bank from third parties and customers concerning the business of the Company,
including any customer lists or data; and (iii) confidential business
information of the Company or its affiliates, including marketing and business
plans, strategies, projections, business opportunities, client lists, customer
list, confidential information by customers or clients, sales and cost
information and financial results and performance.  Employee acknowledges that
the obligations pertaining to the confidentiality and non-disclosure of
information shall remain in effect indefinitely, or until the Company has
released any such information into the public domain, in which case Employee’s
obligation hereunder shall cease with respect only to such information so
released.

 

(b)           Return of information.  The Employee acknowledges that all
information, the disclosure of which is prohibited by Section 8(a) above, is of
a confidential and proprietary character and of great value to the Company and
shall remain the exclusive property of the Company.  Upon the termination of
employment with the Company, the Employee agrees to immediately deliver to the
Company all records, calculations, memoranda, papers, data, lists, and documents
of any description which refer to or relate in any way to such information and
to return to the Company any of its equipment and property which may then be in
the Employee’s possession or under his control.

 

(c)           No Removal of Information.  Except as necessary to perform his
job, under no circumstances shall the Employee remove from the Company’s or
Bank’s office any of the Company’s books, records, documents, blueprints,
customer lists, any other stored information whether stored as paper,
electronically or otherwise, or any copies thereof, without the written
permission of the Company; nor shall the Employee make any copies of such books,
records, documents, blueprints, customer lists, or other stored information for
use outside of the Company’s offices except as specifically authorized by the
Company or as necessary to perform his job.

 

9.                                       Noncompetition.

 

(a)           Noncompetition.  Employee shall not take any of the following
actions during the applicable Noncompetition Period (as defined below).

 

(i)        Become employed by (as an officer, director, employee, consultant or
otherwise), involved or engaged in, or otherwise commercially interested in or
affiliated with (other than as a less than 5% equity owner of any corporation
traded on any national, international or regional stock exchange or in the
over-the-counter market) any person or entity that competes with the Company or
an affiliate thereof (each, a “Company Affiliate”) in the business of providing
traditional banking services.   Further, Employee shall not without the written
permission of the Company become employed by (as an officer, director,

 

8

--------------------------------------------------------------------------------


 

employee, consultant or otherwise), involved or engaged in, or otherwise
commercially interested in or affiliated with (other than as a less than 5%
equity owner of any corporation traded on any national, international or
regional stock exchange or in the over-the-counter market) any person or entity
that competes with the Company or an affiliate thereof (each, a “Company
Affiliate”) with respect to any of the other services provided by the Company
and its affiliates during the Term, but such permission by the Company shall not
be unreasonably denied.

 

(ii)       Solicit or attempt to solicit, for competitive purposes, the business
of any of the clients or customers of any Company Affiliate, or otherwise induce
such customers or clients or prospective customers or clients to reduce,
terminate, restrict or alter their business relationship with any Company
Affiliate in any fashion; or

 

(iii)      Induce or attempt to induce any employee of any Company Affiliate to
leave the Company for the purpose of engaging in a business operation that is
competitive with the Company.

 

(b)           Noncompetition Period.  For the purpose of Section 9 of this
Section, “Noncompetition Period” shall mean the period of employment hereunder
and the period commencing on the date of termination of employment and ending 12
months thereafter.  If employee is found to have violated the covenants
contained herein during the Noncompetition Period such Noncompetition Period
shall be extended for a period equal to the amount of time the Employee is found
to have been in non-compliance.

 

(c)           Geographic Scope.  The restrictions on competition set forth in
Section shall apply to any county in the State of South Carolina or any county
in any other state in which the Company or Company Affiliate is conducting
business operations during the Noncompetition Period.  However, the restrictions
are intended to apply only with respect to personal activities of Employee
within any such county and shall not be deemed to apply if Employee is employed
by a corporation that has branch offices within any such county but Employee
does not personally work in or have any business contacts with persons in such
county.

 

(d)           Providing Copy of Agreement.  Employee shall provide a copy of
this Agreement to any person or entity with whom Employee interviews during the
time limitations set forth in this Section 9(a).

 

(e)           Employee’s Representation.  Employee represents that his
experience and capabilities are such that the provisions of this Section 9 will
not unreasonably limit him in earning a livelihood in the event that Employee’s
employment with the Company terminated.

 

(f)            Obligations Survive.  Employee’s obligations under Sections 8 and
9 shall survive any termination of his employment with the Company.

 

9

--------------------------------------------------------------------------------


 

10.           Company’s Right to Obtain an Injunction.  Employee acknowledges
that the Company will have no adequate means of protecting its rights under
Sections 8 and 9 other than by securing an injunction.

 

(a)           Employee agrees that the Company is entitled to enforce this
Agreement by obtaining a preliminary and permanent injunction and any other
appropriate equitable relief in any court of competent jurisdiction.  Employee
acknowledges that the Company’s recovery of damages will not be an adequate
means to redress a breach of this Agreement.  Nothing contained in this
Section 10 shall prohibit the Company from obtaining any appropriate remedies in
addition to injunctive relief, including recovery of damages.

 

(b)           If a court determines that this Agreement or any covenant
contained herein is unreasonable, void or unenforceable, for any reason
whatsoever, then in such event the parties hereto agree that the duration,
geographical or other limitation imposed herein should be such as the court
determines to be fair and reasonable, it being the intent of each of the parties
hereto be subject to an agreement that is necessary for the protection of the
legitimate interest of the Company and it successors or assigns and that is not
unduly harsh in curtaining the legitimate rights of the Employee.  If the court
declines to define less broad permissible restrictions, the parties agree to
submit to binding arbitration the permissible scope of reasonable restrictions,
pursuant to the South Carolina Uniform Arbitration Act, and agree that such
arbitration result shall be incorporated into this Agreement and that this
Agreement will be amended accordingly.

 

(c)         Employee agrees that if he breaches any of the covenants set forth
in this Agreement, Company shall be entitled to setoff its damages against any
amount owed by Company (or successor) to Employee and to cease making payments
to Company pending a resolution of the controversy.  This Paragraph 10(c) shall
in no way limit the Company’s right to simultaneously seek and obtain injunctive
relief as set forth in Paragraph 10(a).

 

11.           Waiver of Rights.  In consideration of the employment offered
hereunder and the payments made pursuant to Section 5 and the other terms of
this Agreement, Employee acknowledges that the Employment and Non-Competition
Agreement effective September 1, 2006, between Employee and the Company is
hereby terminated, and Employee forever waives, releases and discharges the
Company, any Company Affiliate, and any of their subsidiaries, shareholders or
affiliates and any of their successors and assigns from any claims, right and
privileges under such agreement.

 

12.           General Provisions.

 

(a)           Entire Agreement.  This Agreement contains the entire
understanding between the parties hereto relating to the employment of Employee
by the Company and supersedes any and all prior employment or compensation
agreements between the Company and Employee.

 

(b)           Assignability.  Neither this Agreement nor any right or interest
hereunder shall be assignable by Employee, his beneficiaries or legal
representatives, without the Company’s prior written consent; provided, however,
that nothing shall preclude (i) Employee

 

10

--------------------------------------------------------------------------------


 

from designating a beneficiary to receive any benefit payable hereunder upon his
death, or (ii) the executors, administrators or other legal representatives of
Employee or his estate from assigning any rights hereunder to the person or
persons entitled thereunto.

 

(c)           Binding Agreement.  This Agreement shall be binding upon, and
inure to the benefit of, Employee and the Company, and their respective
successors and assigns.

 

(d)           Amendment of Agreement.  This Agreement may not be amended except
by an instrument in writing signed by the parties hereto.

 

(e)           Insurance.  The Company, at is discretion, may apply for and
procure in its own name and for its own benefit, life insurance on Employee in
any amount or amounts considered advisable; and Employee shall have no right,
title or interest therein.  Employee shall submit to any medical or other
examination and execute and deliver any applications or other instruments in
writing as may be reasonably necessary to obtain such insurance.

 

(f)            Severability.  If any provision contained in this Agreement shall
for any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(g)           Notices.  All notices under this Agreement shall be in writing and
shall be deemed effective when delivered in person (with respect to the Company,
to the Company’s Secretary) or when mailed, if mailed by certified mail, return
receipt requested.  Notices mailed shall be addressed, in the case of Employee,
to his last known residential address, and in the case of the Company, to its
corporate headquarters, attention of the Secretary, or to such other address as
Employee or the Company may designate in writing at any time or from time to
time to the other party in accordance with this Section.

 

(h)           Waiver.  No delay or omission by either party hereto in exercising
any right, power or privilege hereunder shall impair such right, power or
privilege, nor shall any single or partial exercise of any right, power or
privilege preclude any further exercise thereof or the exercise of any other
right, power or privilege.  The provisions of this Section 12(h) cannot be
waived except in writing signed by both parties.

 

(i)            Governing Law.  This Agreement has been executed and delivered in
the State of South Carolina, and the laws of such state shall govern its
validity, interpretation, performance and enforcement.  Further, this agreement
is governed by and is intended to comply with in all respects, or provide
exemptions from, the requirements of Internal Revenue Code Section 409A and the
regulations issued thereunder by the Secretary of the Treasury

 

(j)            Arbitration.  With the exception of enforcement of the covenants
discussed in Sections 8 and 9 of this Agreement, all claims, disputes and other
matters in question between the Company, or it successors, and the Employee
including those arising out of, or relating to, this Agreement or the validity,
interpretation, enforceability or breach thereof,

 

11

--------------------------------------------------------------------------------


 

which are not resolved by agreement of the parties, shall be subject to binding
and mandatory arbitration pursuant to the South Carolina Uniform Arbitration Act
contained in S.C. Code §§ 15-48-10 et seq., as amended from time to time.  Such
arbitration shall be held in Columbia, South Carolina and shall be conducted in
accordance with the rules of the American Arbitration Association, and judgment
upon such award may be entered in any court having jurisdiction. The expenses of
the arbitration shall be borne by the Company or its successor; however, each
party shall bear his or its own costs and attorney’s fees unless a statutory
cause of action provides for such an award.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

SCBT FINANCIAL CORPORATION

 

 

 

 

 

By: Robert R. Hill, Jr.

 

Its: CEO

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

Dane Murray

 

12

--------------------------------------------------------------------------------